Citation Nr: 1121186	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-25 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation greater than 50 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1970.  His service records show that he served a one-year tour of duty in the Republic of Vietnam as a medic in the United States Army, and that his military decorations include the Combat Medic Badge reflecting his involvement in combat against enemy forces while serving as a medic, the Purple Heart Medal for wounds sustained in combat, the Bronze Star Medal, and the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2008 and June 2009 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus and granted service connection and an initial 50 percent rating for PTSD, effective October 22, 2008 (the date on which his original claim for VA compensation for this chronic psychiatric disability was received by VA).  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for PTSD for separate periods of time, from October 22, 2008, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In January 2011, the Veteran, accompanied by his representative, appeared at the RO to present evidence, oral testimony, and oral arguments in support of his appeal before the undersigned.  A transcript of this hearing has been duly associated with the Veteran's claims file for the Board's consideration.

For the reasons that will be discussed below in the REMAND portion of this decision, the issue of entitlement to a TDIU is REMANDED to the RO.  The Veteran and his representative will be notified if any further action is required on their part.


FINDINGS OF FACT

1.  The Veteran was a direct participant in armed combat against enemy forces while serving in the Republic of Vietnam during active duty.

2.  The Veteran's personal account of being exposed to acoustic trauma associated with the noise of artillery, small arms fire, and exploding ordnance during active duty is consistent with the circumstances, conditions, and hardships of combat service.

3.  The Veteran's historical account regarding continuity of his perceived symptomatology associated with tinnitus and bilateral hearing loss since military service is credible. 

4.  The clinical evidence objectively demonstrates that the Veteran presently has bilateral hearing impairment that is disabling for VA compensation purposes 

5.  Chronic bilateral hearing loss had its onset during active military service as a result of exposure to combat-related acoustic trauma.

6.  Tinnitus had its onset during active military service as a result of exposure to combat-related acoustic trauma.

7.  For the period commencing on October 22, 2008, to the present time, the Veteran's PTSD was manifested by frequent and intense intrusive thoughts and memory flashbacks of his horrific combat experiences in service that produce severe difficulty in adapting to stressful circumstances in a work or work-like setting.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2010).  

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2010).  

3.  The criteria for an initial rating of 70 percent, and no higher, for PTSD for the period from October 22, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a)  Entitlement to service connection for bilateral hearing loss and tinnitus.

As will be further discussed below, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning these particular matters on appeal.  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2002)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of diminished hearing acuity in service will permit service connection for chronic hearing loss, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  With respect to injuries or disabilities incurred in or aggravated by combat, including psychiatric disabilities, the Secretary of VA ("Secretary") is required to accept, as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by service, "satisfactory lay or other evidence of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).

With regard to the Veteran's claim for VA compensation for bilateral hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In this regard, the clinical findings obtained during a February 2008 VA audiological examination demonstrate that the Veteran's hearing impairment in each ear has met the criteria to be considered a disabling condition for VA compensation purposes.  Specifically, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
35
35
LEFT
35
40
30
70
65

Speech audiometry using the Maryland CNC world list revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The audiological examination also shows a diagnosis of tinnitus.  

The Veteran's service treatment records reflect normal hearing on entrance examination in March 1970, with no history of hearing loss reported by the Veteran in the medical history questionnaire accompanying the examination.  Audiological evaluation in March 1970 revealed pure tone thresholds, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-10
0
0
LEFT
-10
-5
-10
0
5

On audiological testing conducted during separation examination in February 1972, the Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
15
LEFT
15
15
15
N/A
15

The Veteran's DD 214 and service treatment records reflect that he served as a medic in Vietnam.  His service records and his military decorations for valor indicate that was involved in direct combat against enemy forces and was also wounded by shrapnel from an exploding grenade.  In his oral testimony before the Board in January 2011, he reported, in pertinent part, that he was exposed to acoustic trauma from the noise of exploding ordnance and small arms fire as a combat medic.  He further stated that while he was on base he was quartered in close proximity to two artillery pieces and was regularly exposed to the noise of outgoing artillery fire from these guns without the benefit of hearing protection.  He testified that he first experienced tinnitus symptoms and diminished hearing acuity in service following his exposure to the aforementioned acoustic trauma and that these symptoms continued from then to the present day.  The Veteran also expressed his opinion, in his capacity as a trained field medic, that his tinnitus and hearing loss were causally associated with his exposure to combat-related acoustic trauma in service.  In support of this contention, the Veteran called attention to the audiogram findings obtained on his service entrance and separation examinations, which, when compared with each other, demonstrated a significant increase in his pure tone thresholds, bilaterally, indicating a notable diminishment in his hearing acuity by the time he was discharged from active duty.  

In the Veteran's February 2008 VA audiology report, the examining audiologist conceded that the Veteran was exposed to in-service acoustic trauma on the basis of his established service history as a combat medic.  However, the examiner stated that she could not provide an opinion regarding the likelihood that the Veteran's bilateral hearing loss and tinnitus were due to or the result of his exposure to this acoustic trauma without resorting to speculation.  In a subsequent addendum opinion dated in March 2008, a VA audiologist reviewed the claims file and opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or the result of military service because he had normal hearing on separation examination.

The Board concedes that the Veteran was exposed to acoustic trauma from gunfire and explosions during active duty, as his involvement in combat is established by the historical record and exposure to such noises are consistent with the hardships and circumstances of combat service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran is also competent to relate having a history of subjectively perceived symptoms such as diminished hearing and tinnitus for purposes of establishing continuity since service and a historical nexus to service, and the Board finds his statements to be credible in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, the objective medical evidence does not contradict the Veteran's assertion of having diminished hearing at the end of his tour of service, as his audiometric testing scores on separation examination demonstrate a loss of hearing acuity in both ears as compared to his audiometric scores on admission into service.  The Veteran also possesses a reasonable quantity of medical training from his experience as a field medic in service.  The Board notes that his DD 214 reflects that his military occupational specialty as a medic is deemed to be analogous to the civilian occupation of practical nurse.  As such, his statements in support of his claim must be considered in the context of his training as a medical professional and cannot be simply dismissed as being the opinions of a layperson commenting on matters outside of his competence.  See Pond v. West, 12 Vet. App. 341 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, when the evidence discussed above is considered in the context of the Veteran's established history of exposure to combat-related acoustic trauma in service, and his credible testimony of having chronicity of bilateral hearing loss and tinnitus symptoms ever since service up to the present time, the Board finds that it weighs heavily in favor of the Veteran's claim.  Evidence that is expressly against the Veteran's claim consists of only of the rather cursorily written March 2008 addendum opinion finding that his bilateral hearing loss and tinnitus are not related to his military service because the Veteran had normal hearing on separation examination.  The Board finds that this addendum is flawed because the separation examination upon which the adverse opinion is predicated had made no inquiry regarding whether or not the Veteran experienced tinnitus symptoms at the time, and the addendum does not address the significance of the bilateral increase in puretone thresholds noted on separation as compared to the entrance examination audiology test scores.  In view of the foregoing discussion, the Board finds that the evidence is at least in equipoise regarding the question of whether or not the current bilateral hearing loss and tinnitus had their onset in service, if not tipped more in favor of finding that these disabilities began in the military.  Therefore, resolving any doubt in the Veteran's favor, the Board concludes that the facts of the case support a grant of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

(b)  Entitlement to an initial evaluation greater than 50 percent for PTSD.

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Initially, the Board notes that the initial rating issue that will be addressed on the merits flows from a rating decision that established service connection for PTSD, effective from October 22, 2008 (the date on which the Veteran filed his original claim for VA compensation for this disability).  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied with respect to the PTSD claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that a transcript of the Veteran's testimony at a January 2011 hearing, written correspondence from the Veteran in support of his claim, and relevant VA medical records relating to his outpatient psychiatric counseling treatment for the period from October 2008 to the present time have been obtained and associated with the claims file.  Neither the Veteran nor his representative have indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to his claim for a higher initial evaluation for PTSD.  The Board is thus satisfied that the evidence is sufficiently developed for appellate adjudication with respect to this issue and that no further development in this regard is necessary.  

The Board observes that the Veteran was provided with a VA psychiatric examination in response to his PTSD claim, which was conducted in April 2009.  An assessment of the severity of the Veteran's psychiatric disability was presented, which was supported by clinical rationales based on the examiner's review of the Veteran's relevant clinical history.  The Board finds no deficit in the VA psychiatric examination report of record that would render its clinical findings unusable, and therefore deems it to be adequate for purposes of adjudicating the claim for high initial rating for PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his increased rating claim for PTSD decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2010).  The Veteran's PTSD is currently evaluated as 50 percent disabling, effective from October 22, 2008.

A 50 percent rating for PTSD is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. §  4.130, Diagnostic Code 9411 (2010).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2010).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

As relevant, VA psychiatric counseling and treatment records pertaining to the Veteran's PTSD therapy for the period from October 2008 to December 2009, which includes an April 2009 clinical examination, show that the Veteran complained of difficulties in his marriage of nearly 30 years due to his social isolation, socially avoidant behavior, anger, short-temperedness, and irritability.  He reported having few personal relationships outside of his immediate family and these were described as being only superficial at most.  He indicated having symptoms of anhedonia and engaged in recreational and leisure activities only to a minimal degree.  Although he did not have regular or frequent suicidal ideation, he admitted to having occasional thoughts of suicide, but these were without express ideation, intent, or planning, and the Veteran indicated that he would never pursue such thoughts to their conclusion because of the adverse impact his suicide would have on his family.  He denied having any homicidal ideation, hallucinations, or psychotic symptoms.  

The Veteran reported having intrusive thoughts and intense memory flashbacks of his Vietnam combat experiences, which were very upsetting and distracting to him when they occurred during work as he could not easily disregard them and put them out of his mind.  At the time, he was employed as a banking analyst and he worked with no staff and minimal contact and interaction with others.  He also experienced anxiety, panic attacks, crying spells, survivor's guilt, hypervigilence, sleeping problems, frequent nightmares, low energy, feelings of detachment and estrangement from others, an exaggerated startle response, difficulty concentrating his thoughts on work-related tasks at hand, and impaired memory.  During psychiatric interviews, the Veteran presented himself in an appropriate manner, with an anxious and depressed mood and constricted affect.  On mental status examination, he was appropriately dressed and displayed good grooming and hygiene.  He was alert and properly oriented on all spheres as to time, person, and place, and displayed no signs of delusional thinking or thought disorder.  His speech was fluent and normal and he was conversant with his psychiatric interviewers.  His thoughts were linear, logical, and devoid of psychotic symptoms.  He displayed intact memory, judgment, and insight, and was regarded as having an above average intelligence and fund of knowledge.  He was deemed competent to handle funds.  Global Assessment of Functioning (GAF) scores obtained for this period showed a GAF score ranging from 50 - 55, indicating serious psychiatric symptoms and serious impairment in social and occupational functioning under the diagnostic criteria contained within the Diagnostic and Statistical Manual, 4th Edition (DSM-IV), of the American Psychiatric Association.  The Veteran's treatment records reflect that he received regular counseling and prescriptions of psychotropic medication for PTSD.

At his January 2011 hearing before the undersigned, the Veteran testified that he experienced nightmares every night relating to his combat experiences in Vietnam, with intense intrusive thoughts and memory flashbacks occurring during his waking hours.  He recalled that he personally administered immediate first aid for over 100 men who were combat casualties during his one-year tour of duty as an Army field medic in Vietnam.  He described some of these injured men as being horrifically maimed and mutilated by their wounds.  Post-service, he attempted to earn his college degree in pre-med but was too beset and distracted by PTSD symptoms to complete his studies.  He eventually married and had two children and established himself in a career as an environmental consultant, immersing himself in his work to stave off his PTSD symptoms.  However, in recent years, his PTSD symptoms increased in their intensity and eventually proved too overwhelming for him to mentally offset with his work.  He reported that because of his PTSD, he was very socially isolated and worked alone in a "virtual" office with minimal contact and interaction with others, which were the only conditions in which he could work.  Despite this, he no longer worked full-time and was now only minimally employed on a part-time "freelance" basis, which occupied him approximately 3 or 4 days per month.  He indicated that his work involved writing reports that was very detail oriented, and that his PTSD symptoms often proved too distracting for him to perform his work to a level of accuracy that he could conscientiously feel comfortable submitting to his clients.

The Board has considered the aforementioned evidence and concludes that the constellation of psychiatric symptomatology associated with the Veteran's PTSD more closely approximates the criteria for a 70 percent evaluation under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  The clinical evidence indicates that the Veteran experiences severe memory flashbacks and intrusive thoughts relating to his horrific combat experiences, which produces severe occupational impairment, primarily due to impairment of his ability to effectively function in an occupational situation given that these flashback episodes severely limits his abilities to concentrate on his work-related tasks as a consultant and to otherwise adapt to stress associated with a work or work-like setting.  However, he is otherwise alert and oriented in all spheres, and poses no threat to the physical health and well-being of himself or others, despite occasional thoughts of suicide (albeit without planning or intent).  While he is certainly impaired by his PTSD such that his capacity for work and social engagement is extremely limited, he is able to function adequately in limited and controlled social situations, as demonstrated by his ability to present himself well and verbally express his thoughts during his January 2011 hearing and the VA psychiatric examination and counseling sessions of 2008 - 2009.  Resolving all doubt in the Veteran's favor, the Board finds that his current level of psychiatric impairment meets, but does not exceed, the criteria for a 70 percent evaluation for his service-connected PTSD for the period from October 22, 2008 to the present time.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The clinical evidence does not, however, demonstrate that the Veteran's PTSD is manifested by symptomatology that more closely approximates the criteria for a 100 percent evaluation under Diagnostic Code 9411, with such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As such, assignment of a total schedular rating for PTSD is not warranted.  The Board notes in this regard that the Veteran apparently does do work on a "freelance" basis when desired, and that his symptoms as reported and as clinically described are not of the type or frequency as to be equivalent to those examples listed as associated with total occupational and social impairment.

(c) Extraschedular consideration
 
The Board has considered whether an extraschedular evaluation is warranted. 
The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The criteria for rating PTSD specifically contemplate interference with employment, and in fact are defined in such terms.  Nor does the evidence otherwise show that the PTSD presents in a manner not contemplated by the schedular rating criteria.  The Board thus finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2010).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An initial 70 percent evaluation for PTSD, effective from October 22, 2008, is granted.




REMAND

The Board notes that during the course of the Veteran's appeal for a higher initial rating for PTSD, he submitted oral statements at his January 2011 hearing indicating that he was claiming entitlement to a total rating for individual unemployability as he contended that his PTSD symptoms prevented him from working effectively in his career as an environmental consultant.  In its decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is a part of the appeal for a rating increase.  As the TDIU claim has not been adjudicated by the RO, the Board finds that a remand is warranted so that the Veteran may be provided with an examination to determine his unemployability, with consideration thereafter of the TDIU claim in the first instance by the RO.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO for the following actions:

1.  The Veteran should be provided with the appropriate VA medical examination in order to determine whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

A complete rationale for any opinion expressed should be provided.

2.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to a TDIU.

If the maximum benefit sought on appeal with respect to the TDIU claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case addressing the denied claim and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case with respect to any of the aforementioned issues by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


